                                UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF KANSAS

DR. MAHMOUD ABOUELENEIN,

                Plaintiff,

        v.                                     Case No. 18-2670-DDC

KANSAS CITY KANSAS COMMUNITY
COLLEGE, THE BOARD OF TRUSTEES
OF   KANSAS     CITY   KANSAS
COMMUNITY COLLEGE, and DR.
JACQUELINE VIETTI,

                Defendants.


                                          ORDER

        The plaintiff, Dr. Mahmoud Abouelenein, has filed a motion seeking to compel

supplemental discovery responses from the defendants, Kansas City Kansas Community

College, its Board of Trustees, and Dr. Jacqueline Vietti (ECF No. 53). Defendants oppose

the motion, arguing they have provided complete answers to the discovery and otherwise

standing on their objections. For the reasons discussed below, defendants’ motion is

granted in part and denied in part by the undersigned U.S. Magistrate Judge, James P.

O’Hara.

Background

        Plaintiff was employed with Kansas City Kansas Community College as its Chief

Information Officer until he was terminated in 2018.        Plaintiff alleges defendants

discriminated and retaliated against him after he filed a human-resources complaint in

September 2017. Eventually, the Board of Trustees voted to terminate plaintiff. Plaintiff


O:\ORDERS\18-2670-DDC-53.DOCX
now brings claims of employment discrimination, retaliation, breach of contract, and

negligence, as well as a claim under the Kansas Wage Payment Act.1 Defendant’s motion

to dismiss is pending before the presiding U.S. District Judge, Daniel D. Crabtree.2

         On October 2, 2019, plaintiff served 30 interrogatories and 75 requests for

production on defendants.3 The parties agreed to multiple extensions, although whether

defendants properly obtained enough extensions is at the issue in this motion.4 Ultimately,

defendants served responses on January 6, 2020.5 Many of these responses are disputed;6

plaintiff moves to compel responses to 10 interrogatories and 33 requests for production.

For length, the court will summarize but not reproduce each interrogatory and request for

production in full, as they can be found in the parties’ briefing. The court will generally

adhere to the categories offered by plaintiff to discuss the requests for production and will

address individual requests as needed.

         As a threshold matter, the court first considers whether the parties have sufficiently

conferred regarding plaintiff’s motion, as required by D. Kan. R. 37.2. A review of the

briefing and attached exhibits indicates counsel communicated via e-mail and telephone



1
    ECF No. 1.
2
    ECF No. 19.
3
    ECF No. 36.
4
    ECF No. 54; 54-1.
5
    ECF No. 47.
6
  Defendants also filed a motion to compel regarding their discovery propounded to
plaintiff, which the court granted in part and denied in part (ECF No. 62).

                                               2
multiple times to attempt to resolve their discovery disputes.7 As such, the court is satisfied

counsel have adequately conferred for the purposes of the motion to compel. The court

does, however, direct the parties to confer regarding the updated privilege log, as discussed

below.

Analysis

         Rule 26(b) of the Federal Rules of Civil Procedure states that the parties may obtain

discovery regarding “any nonprivileged matter that is relevant to any party’s claims or

defenses and proportional to the needs of the case.”8 The proportionality standard moved

to the forefront of Fed. R. Civ. P. 26(b) when the rule was amended in 2015, which

reinforced the need for parties to focus on the avoidance of undue expense to the parties.9

Although the court still considers relevance, the previous language defining relevance as

“reasonably calculated to lead to the discovery of admissible evidence,” was deleted in the

2015 amendment “because of it was often misused to define the scope of discovery and

had the potential to ‘swallow any other limitation.’”10 As such, the requested information




7
    ECF No. 59 at 3-4.
8
  Fed. R. Civ. P. 26(b)(1). The proportionality standard takes into account “the importance
of the issues at stake in the action, the amount in controversy, the parties’ relative access
to relevant information, the parties’ resources, the importance of the discovery in resolving
the issues, and whether the burden or expense of the proposed discovery outweighs its
likely benefit.” Id.
9
 Frick v. Henry Indus., Inc., No. 13-2490-JTM-GEB, 2016 WL 6966971, at *3 (D. Kan.
Nov. 29, 2016).
10
   Brown v. Panhandle E. Pipeline Co. L.P., No. 16-CV-2428-JAR-TJJ, 2018 WL 263238,
at *2 (D. Kan. Jan. 2, 2018).

                                               3
must be nonprivileged, relevant, and proportional to the needs of the case to be

discoverable.11

Waiver of Objections

       The court will address plaintiff’s initial argument that defendants have waived all

objections by failing to properly obtain extensions to respond. Plaintiff asserts the

responses are technically deficient and argues defendants have waived their objections.

Courts have deemed a waiver sanction to be appropriate in cases where the offending party

committed unjustified delay in responding to discovery. Minor procedural violations, good

faith attempts at compliance and other such mitigating circumstances bear against finding

waiver.12

       The procedure discussed in defendants’ response leads the court to disagree. It

appears the parties agreed to toll discovery responses during their ongoing conferrals. The

court agrees the document rolling production was set to conclude on February 28, 2020,

and defendants have not waived their objections. The parties’ e-mail correspondence

reflects that defendants sought multiple extensions to respond in November 2019 but did

not receive an extension in writing between November 15 and December 10, 2019.

Plaintiff’s counsel wrote to give a conditional extension until December 20, 2019 if

defendants agreed to respond without objection and if defendants consented to an extension



11
  Funk v. Pinnacle Health Facilities XXXII, LP, No. 17-1099-JTM-KGG, 2018 WL
6042762, at *1–2 (D. Kan. Nov. 19, 2018).
12
  White v. Graceland Coll. Ctr. for Prof'l Dev. & Lifelong Learning, Inc., 586 F. Supp. 2d
1250, 1266 (D. Kan. 2008).

                                            4
for plaintiff to file a motion to compel.13 The parties then filed a joint motion mapping out

a timeline, allowing defendants to produce responses through February 28, 2020 and for

plaintiff to file a motion to compel by January 27, 2020.

         The timeline and correspondence in this case are somewhat confusing.14 But

overall, although the parties could have kept a cleaner record of the extensions and

agreements in this matter, the record reflects an agreement for defendants to produce

documents through February 28, 2020.

Privilege Log

         In the parties’ conferral process, they agreed to produce documents on a rolling

production basis. As part of that agreement, the parties agreed upon search terms and the

necessity of a privilege log.15 Plaintiff now contends defendants produced a privilege log

with only three entries, all lacking the required detail.16 Additionally, plaintiff argues the

rolling production has continued without defendants concurrently updating their privilege

log.17




13
     ECF No. 54-1 at 5.
14
  Adding to the confusion is whether Adam Moore, the author of some of the parties’ e-
mail correspondence, has properly entered an appearance in this case. Defendants argue he
has not been admitted in Kansas state court or federal court and has not filed any entry of
appearance in this matter. The court directs Mr. Moore to promptly enter an appearance if
he is representing plaintiff in this case.
15
     ECF No. 59 at 5.
16
     ECF No. 54 at 9; ECF No. 54-2.
17
     ECF No. 54 at 11.

                                              5
       Although the parties have already agreed to the necessity of a privilege log, the court

will remind the parties of the essential elements of the log. The level of detail required in

a privilege log is determined on a case-by-case basis,18 but courts in this District have stated

that a privilege log generally should contain the following:

       1. A description of the document explaining whether the document is a
          memorandum, letter, e-mail, etc.;

       2. The date upon which the document was prepared;

       3. The date of the document (if different from #2);

       4. The identity of the person(s) who prepared the document;

       5. The identity of the person(s) for whom the document was prepared, as well as
          the identities of those to whom the document and copies of the document were
          directed, “including an evidentiary showing based on competent evidence
          supporting any assertion that the document was created under the supervision of
          an attorney;”

       6. The purpose of preparing the document, including an evidentiary showing, based
          on competent evidence, “supporting any assertion that the document was
          prepared in the course of adversarial litigation or in anticipation of a threat of
          adversarial litigation that was real and imminent;” a similar evidentiary showing
          that the subject of communications within the document relates to seeking or
          giving legal advice; and a showing, again based on competent evidence, “that
          the documents do not contain or incorporate non-privileged underlying facts;”

       7. The number of pages of the document;

       8. The party’s basis for withholding discovery of the document (i.e., the specific
          privilege or protection being asserted); and


18
  See Helget v. City of Hays, No. 13-2228, 2014 WL 1308890, at *3 (D. Kan. Mar. 28,
2014) (stating that a privilege log must provide “sufficient information to allow the other
party to assess the claimed privilege”); see also H & L Assocs. of Kansas City, LLC v.
Midwestern Indem. Co., No. 12-2713, 2013 WL 5774844, at *7 (D. Kan. Oct. 25, 2013);
Sprint Commc’n Co. v. Big River Tel. Co., No. 08-2046, 2009 WL 2878446, at *2 (D. Kan.
Sept. 2, 2009).

                                               6
           9. Any other pertinent information necessary to establish the elements of asserted
              privilege.19

           At the very least, a privilege log should contain sufficient information so that the

opposing party and the court can evaluate the claimed privilege.20 If a party fails to carry

its burden of establishing that any documents withheld are subject to privilege, the court

may conclude that the privilege is waived.21

           Plaintiff objects to defendants’ reference to a “categorical privilege” regarding

attorney-client privileged conversations. The court agrees that the privilege doesn’t apply

“to every interaction between attorney and client.”22 There must be a connection between

“the subject of the communication and the rendering of legal advice” for the attorney-client

privilege to shield the communication from disclosure.23 Legal advice must predominate

for the communication to be protected, i.e., the privilege does not apply where the legal

advice is merely incidental to business advice.24 The privilege only protects the disclosure



19
  New Jersey v. Sprint Corp., 258 F.R.D. 421, 448–49 (D. Kan. 2009) (citing cases)
(emphasis added).
20
     Farha, 2010 WL 3168146, at *4.
21
  New Jersey, 258 F.R.D. at 448; Kannaday, 292 F.R.D. at 646 (“It is well settled that if a
party fails to make the required showing under Fed. R. Civ. P. 26(b)(5)(A) by not producing
a privilege log or by producing an inadequate one, courts may deem the privilege
waived.”).
22
     Cypress Media, Inc. v. City of Overland Park, 997 P.2d 681, 690 (Kan. 2000).
23
  White v. Graceland Coll. Ctr. for Prof’l Dev. & Lifelong Learning, Inc., 586 F. Supp. 2d
1250, 1269 (D. Kan. 2008).
24
     Id.

                                                7
of communications, not disclosure of the underlying facts by those who communicated

with the attorney.25 A party may demonstrate the privilege applies to communications

among corporate management employees by “establishing that the communication was

made in confidence for the primary purpose of obtaining legal advice.”26 But business data

or documents where the element of confidentiality is lacking, for example, would not be

protected under attorney-client privilege.27

         Defendants argue their privilege log complies with the court’s requirements and

plaintiff has failed to object to or confer about any issues he has with the privilege log

before filing this motion. The court does not find that plaintiff had an additional burden to

confer regarding the privilege log specifically, and defendants have not cited any case law

specific to the privilege log. But defendants represent that the parties “agreed that because

of the rolling production agreement that plaintiff would be permitted to challenge

defendants’ privilege log at the conclusion of the rolling production, February 28, 2020.”28

It appears the parties have not meaningfully conferred about the privilege log. In the

interest of efficiency, and to hopefully resolve some of these outstanding issues, the court

agrees that the parties should confer about the claimed issues over the privilege log.

         To hopefully guide the parties in this process, the court proceeds with ruling on the



25
   Ewald v. Royal Norwegian Embassy, No. 11-CV-2116 SRN/SER, 2014 WL 1309095,
at *6 (D. Minn. Apr. 1, 2014).
26
     White, 586 F. Supp. 2d at 1269.
27
     Black & Veatch Corp., 297 F.R.D. 611, 620 (D. Kan. 2014).
28
     ECF No. 59 at 10.

                                               8
items in plaintiff’s motion to compel. To the extent the court directs defendants to

supplement their privilege log, they should do so in compliance with the standards set forth

above.

Category A: Why Plaintiff was Terminated (Interrogatory Nos. 1, 3, 6, & 24; Document
Request Nos. 5, 41, 42, 43, 44, & 74)

           Most of the contested discovery requests involve information about plaintiff’s

termination or information to support his argument that “none of the other non-Muslim and

non-Egyptian individuals at KCKCC, including others who received similar employment

contracts, have been subjected to such reductions in job responsibilities, threats, contract

termination, demands for repayment of past paid wages, salary recalculation, improper

wage and benefits withholding, non-payment of earned and accrued leave and contractual

benefits and termination.”29

           For these and for the other objections, the court notes that it will only consider those

objections that have been (1) timely asserted, and (2) relied up in response to the motion

to compel.30 Objections initially raised but not relied upon in response to the motion to

compel will be deemed abandoned.31

           The first set of requests involves information supporting plaintiff’s termination.

Plaintiff claims defendants have not provided the reasons for his termination, beyond the

board telling him it was for “(1) failure or refusal to comply with or violation of any


29
     ECF No. 54 at 4.
30
     Cardenas v. Dorel Juvenile Grp., Inc., 232 F.R.D. 377, 380 (D. Kan. 2005).
31
     Id.

                                                  9
policies, rules, regulations or laws applicable to the College; and (2) other personal conduct

that is detrimental to the interests of the College.”32 In response to Interrogatory No. 1,

and reiterated through their discovery responses, defendants explain that plaintiff was

offered an opportunity to meet with the board to “receive information about the reasons for

the board’s intention to terminate his employment,”33 but plaintiff didn’t attend the

meeting. Plaintiff represents he has never learned what policies or procedures he violated

or what conduct formed the basis of his termination.34

         Interrogatory No. 1

         The court grants plaintiff’s request to compel a response to Interrogatory No. 1.

Because plaintiff chose not to attend the board meeting on April 2, 2018, where the board

apparently decided to terminate plaintiff, defendants contend plaintiff buried his head in

the sand and cannot now obtain that information.35 But notably defendants offer no case

law to support this argument, and the court is wholly unpersuaded that plaintiff’s failure to

attend the board meeting precludes his ability to obtain information now about the board

meeting through formal discovery requests.

         Defendants also contend this information is privileged. Defendants rely on Kan.

Stat. Ann. § 75-4319 to argue “information discussed in an executive closed session in




32
     ECF No. 54 at 22.
33
     EF No. 54-3 at 3.
34
     ECF No. 54.
35
     ECF No. 59 at 14.

                                             10
consultation with an attorney for the public body is protected.” Plaintiff disagrees, arguing

the information is not necessarily privileged.

           The plain language of the statute explains that consultation with an attorney “which

would be deemed privileged in the attorney-client relationship” is a justification for a

closed meeting, not that all information discussed in the session is automatically protected

when there is an attorney there. The language of the statute does not support a finding that

all matters discussed in executive session are privileged.36 Courts in this district have held

“nothing in the statute shields the discussions from disclosure in civil litigation.”37

           To the extent these documents are confidential, that does not equate to privilege.

Information is not shielded from discovery on the sole basis that such information is

confidential.38 A protective order can ensure that any private matters are not disseminated

to the public.39 Here, the agreed protective order entered on July 15, 2019 addresses

“confidential personnel information, confidential investigation materials, confidential

financial and tax information, confidential medical information, and other confidential

information.”40 That protective order should resolve the privacy concerns associated with




36
     Hinsdale v. City of Liberal, Kan., 981 F. Supp. 1378, 1380 (D. Kan. 1997).
37
     Id.
38
 In re Bank of Am. Wage & Hour Employment Practices Litig., 275 F.R.D. 534, 541 (D.
Kan. 2011); Moss v. Blue Cross & Blue Shield of Kansas, Inc., 241 F.R.D. 683, 698 (D.
Kan. 2007.
39
     Hinsdale, 981 F. Supp. at 1380.
40
     ECF No. 32.

                                                11
the confidential nature of these documents. Defendants’ repeated objection that documents

are confidential is overruled, and defendants are directed to answer Interrogatory No. 1.

           Interrogatory Nos. 3, 6, & 24

           Defendants’ objections to Interrogatory Nos. 3, 6, and 24 are overruled. As an initial

matter, the court notes that defendants have asserted conditional objections. Conditional

objections occur “when a party asserts objections, but then provides a response ‘subject to’

or ‘without waiving’ the stated objections.”41 To be clear, such objections “preserve

nothing and serve only to waste the time and resources of both the parties and the court.”42

Defendants’ responses, many of which contain the language “as limited by the foregoing

objections and general objections set forth above,” are indeed conditional.43 To the extent

defendants have provided partial answers to these or other requests, leaving plaintiff

“guessing as to whether documents are being withheld based on the objections,”44 the court

strongly reminds defendants that conditional objections are not appropriate and directs

defendants to serve supplemental, complete responses.

           Further, defendants do not raise objections specific to these requests in their

response to the motion to compel. Objections initially raised but not relied upon in




41
  U, Inc. v. ShipMate, Inc., No. 2:14-CV-2287-JTM-TJJ, 2015 WL 3822731, at *3 (D.
Kan. June 19, 2015).
42
     Id.
43
     ECF No. 36-6.
44
     ECF No. 61 at 8.

                                                 12
response to the motion to compel will be deemed abandoned.45 The court finds these

interrogatories seek information that is relevant to plaintiff’s termination and directs

defendants to provide complete responses to Interrogatory Nos. 3, 6, and 24.

         Document Request Nos. 41-44

         Defendants assert there are “no documents for defendants to produce – there is no

set of additional meeting minutes (other than the minutes previously produced); no

authorized recording of the meeting; and no documents removed by the Board members.”46

Plaintiff offers no additional reasons to compel additional documents in his response

beyond asserting “full responses should be provided without objection.” The court is

satisfied defendants have adequately responded to Document Request Nos. 41-44.

         Document Request Nos. 5 & 74

         Defendants object that these requests, which seek documents supporting

defendants’ stated reasons for plaintiff’s termination and the special meeting of the Board

of Trustees where plaintiff was terminated, are not limited in time or scope. The court

finds the plain language of the request appropriately limits the scope and overrules

defendants’ objections. Further, defendants object that these requests seek information

protected by attorney-client privilege or work-product protection. As discussed above, the

only way for the court to rule on such objections is to have a complete and updated privilege

log with responsive documents. To the extent defendants have documents responsive to



45
     Cardenas, 232 F.R.D. at 380.
46
     ECF No. 59 at 14.

                                             13
Document Request Nos. 5 and 74 that they claim are privileged, they should include these

in the privilege log.

Category B: Investigation of Plaintiff’s Complaint (Interrogatory Nos. 10 & 14; Document
Request Nos. 24, 62, & 63)

           Plaintiff seeks information regarding defendants’ internal investigation of the

human-resources complaint he made on September 8, 2017.47 As to Interrogatory Nos. 10

and 14 and Document Request No. 24, defendants represent the parties have agreed on the

scope of production.48 Plaintiff represents, however, defendants have not supplemented

their interrogatories or provided the missing verification page.49        The court directs

defendants to supplement their interrogatory answers and provide the verification page, if

they have not already done so.

           As to Document Request Nos. 62 and 63, defendants represent they do not have

these files in their possession. Plaintiff argues defendants do have responsive files in their

possession or at least have the practical ability to obtain them.50 At this stage, there is no

evidence that there is any additional relevant information defendants are withholding.

Without such evidence, the court “cannot compel the production of documents that have




47
     ECF No. 54 at 2.
48
     Id.
49
     ECF No. 59.
50
     ECF No. 61 at 6.

                                              14
not been uncovered after a reasonable search.”51 If, at a later stage, it is revealed responsive

documents exist but were intentionally not found or produced by defendants, plaintiff may

pursue sanctions. Based on the record, that is not the case now.

Category C: Facts Regarding Other Executives’ Contracts (Interrogatory No. 18;
Document Request Nos. 11, 12, 16, 17, 57-60, 64, 72, 73, & 75)

         Interrogatory No. 18

         Interrogatory No. 18 asks for the names of people who entered into employment

contracts signed by Dr. Doris Givens in 2016, as well as a number of details about those

contracts. Defendants object that the interrogatory is unduly burdensome and vague, not

limited in time and scope, and asks subparted questions in violation of Fed. R. Civ. P. 33.

The court finds the interrogatory is reasonably tailored to contracts signed by Dr. Givens

in the span of one year, and is not unduly burdensome and vague. Because the subparts are

related to a common theme, the court finds they can be construed as one interrogatory.52

Defendants are directed to answer the interrogatory.

         Document Requests Nos. 11, 12, 16, & 17

         Document Requests No. 11, 12, 16, and 17 request “all employment documents” of

certain individuals in the company. Plaintiff argues these named individuals were offered

contracts identical to his contract, and their contracts will show that the Board of Trustees

was aware of their contracts and show defendants’ disparate treatment of plaintiff.



51
 Sprint Commc’ns Co., L.P. v. Comcast Cable Commc’ns, LLC, No. 11-2684-JWL, 2014
WL 11516516, at *2 (D. Kan. Nov. 20, 2014).
52
     Swackhammer v. Sprint Corp. PCS, 225 F.R.D. 658, 664 (D. Kan. 2004).

                                              15
Defendants assert they have produced “purported employment contracts sought by plaintiff

in response to plaintiff’s second requests for production of documents,”53 and as related to

these particular requests for production, they have “already produced many of these

individuals’ purported employment contracts.” Courts in this district have generally held

that an individual’s employment records are relevant and/or reasonably calculated to lead

to the discovery of admissible evidence if he or she “(1) is alleged to have engaged in the

retaliation or discrimination at issue, (2) is alleged to have played an important role in the

decision or incident that gives rise to the lawsuit, or (3) is a key witness to the events giving

rise to the lawsuit.”54 In employment discrimination cases, particularly under Title VII,

the scope of discovery is broad and depends heavily on the particular circumstances of the

case. An employer’s general practices may be relevant even when a plaintiff is asserting

an individual claim for disparate treatment.55 “When the motive or intent of a defendant

employer is at issue, information concerning its conduct toward employees other than the

plaintiff is relevant.”56

           Defendants object that these requests are overly broad. When a request is overly

broad on its face, the party seeking the discovery has the burden to show the relevancy of




53
     ECF No. 59 at 15.
54
  White v. Graceland Coll. Ctr. for Prof’l Dev. & Lifelong Learning, Inc., 586 F. Supp. 2d
1250, 1259–60 (D. Kan. 2008).
55
     Owens v. Sprint/United Mgmt. Co., 221 F.R.D. 649, 652–53 (D. Kan. 2004).
56
     Id.

                                               16
the request.57 Plaintiff has not shown how all employment documents, beyond the

contracts, are relevant to his claims. The court finds the request for “all employment

documents” to be vague and overly broad, but the court agrees the scope can be

appropriately tailored to obtain the employment contracts for these employees, given the

nature of the case. Because it is unclear from defendants’ response whether they have

produced all of these employment contracts, the court grants these requests in part and

directs defendants to produce to plaintiff the employment contracts of these individuals.

           Similarly, the court finds Document Request Nos. 64 and 75 to be too broad as

written. In addition to requesting all employment documents for these named executives,

plaintiff makes increasingly-broad requests for these individuals, including “all documents

related to the employment contracts,”58 “all correspondence,”59 “all payments of

compensation and benefits,”60 “all documents providing notice of the Board of Trustees

regarding the contracts and the employment of these individuals,”61 and “all documents

regarding audit that reference employment contracts . . . or which reflect payment of wages

and benefits.”62




57
     Johnson v. Kraft Foods N. Am., Inc., 236 F.R.D. 535, 542 (D. Kan. 2006).
58
     ECF No. 54-4 at 22.
59
     Id.
60
     Id.
61
     Id.
62
     Id.

                                             17
           Defendants object that these requests are “without limitation to time or scope for

individuals who have no bearing on this litigation.”63 The court agrees. Plaintiff argues

he was terminated unfairly and others with similar contracts were not. The court agrees

that information about their contracts might be relevant to plaintiff’s claims. But discovery,

while broad, isn’t unlimited, and plaintiff hasn’t offered any reason why all their

employment documents or all documents involving their compensation at all times would

be necessary in this case. Simply put, plaintiff has failed to adequately explain how this

very broad request is relevant or reasonably calculated to lead to the discovery of

admissible evidence. Accordingly, defendants’ objections to answering these requests are

sustained.

           Document Request Nos. 57-60

           Document Request Nos. 57-60 seek all board minutes, all board documents

involving human resources, all documents to the board regarding other executives’

compensation, and all human resources documents regarding other executives’

compensation. Defendants originally objected that the requests were overly broad, vague,

not limited in scope, and protected by statutory and attorney-client privilege. Defendants

do not re-assert these specific objections in their response to the motion to compel; rather,

they say they’ve produced the relevant board agendas, meeting minutes, and agenda

attachments.64 The court find the requests for all board documents (Request No. 57) and



63
     ECF No. 59 at 15.
64
     Id.

                                               18
all board documents regarding finances and compensation (Request No. 58), though

limited in time, are overly broad. Plaintiff has not shown how these broad requests are

relevant to his individual claims.

           The evaluation of Request Nos. 59 and 60 is a closer call because they seek

documents reflecting the compensation and benefits paid to the executives plaintiff alleges

signed similar contracts. Plaintiff asserts the requested information will show the board

was aware of the employment contracts signed that year and will show that the other

executives were paid according to their contracts, whereas plaintiff was not. Defendants

represent they previously asked plaintiff to describe what information he sought and

potential search terms to find this information.65 The court believes narrowing these two

requests would fairly accommodate both parties. Plaintiff is directed to narrow Document

Request Nos. 59 and 60 and provide specific search terms to defendants to obtain the

information they believe is responsive.

           Document Request Nos. 72 & 73

           Plaintiff seeks documents related to Deryl Wynn, an attorney for defendants, and

the employment contracts he drafted for defendants. Defendants reassert their objection

that these documents are not limited in time and scope and are not relevant to plaintiff’s

claims. The court finds they may be relevant to the drafting and approval process of

defendants’ contracts, which is a central issue in this case. To the extent defendants assert

responsive documents are privileged, they should include these documents in the privilege



65
     Id.

                                              19
log.

Category D: Information About Other Terminated Employees (Interrogatory No. 19;
Document Request Nos. 10, 13-15, 18, 19, 45, 46, 50, & 51)

         Document Request Nos. 10, 13, 14, & 15

         Document Request Nos. 10 and 13-15 seek documents related to the evaluation,

discipline, and termination of four individuals, “all of whom plaintiff believes committed

violations of KCKCC rules/policies and either were or should have been terminated for

those violations.”66     Defendants previously objected to the requests as irrelevant,

confidential, and privileged, but they do not re-assert these objections in their response to

the motion to compel. The only objections that remain are that they are overly broad and

not limited in scope or time.67 The court overrules defendants’ objections. Plaintiff seeks

this information about specific individuals to evaluate “what, if anything, constitutes

detrimental conduct or failure to comply with KCKCC rules/policies.”68              Discovery

seeking the evaluation, discipline, and termination of other employees is reasonably related

to plaintiff’s claims of discrimination and retaliation. The court therefore grants plaintiff’s

requests to compel Request Nos. 10 and 13-15.

         Document Request Nos. 18 & 19

         Document Request Nos. 18 and 19 seek records of “any other employee” disciplined

for the same reasons the board gave plaintiff, i.e. “personal conduct detrimental to the


66
     ECF No. 54 at 23.
67
     ECF No. 59 at 15.
68
     ECF No. 54 at 23.

                                              20
interests of the college” and “failure or refusal to comply with or violation of any policies,

rules, regulations, or laws applicable to the college” from 2010 to the present. Interrogatory

No. 19 seeks the names of other individuals who were terminated for the same reasons as

plaintiff. Defendants object that the requests are overly broad and unduly burdensome

under a proportionality analysis. The court agrees the requests are overly broad with a ten-

year span, given the broad reach of the descriptions of the violations. But the court also

takes plaintiff’s point that he is unable to narrow the requests to a more specific violation

because he has not been given that information by defendants. The court will therefore

limit the temporal scope of the requests and interrogatory to five years prior the date

plaintiff instituted this action.69 To the extent defendants assert that responsive documents

are privileged, they should include these documents in the privilege log.

         Document Request Nos. 45, 46, 50, & 51

         Plaintiff seeks all documents related to the termination, severance, or discipline of

any employee or trustee, for violating any policy or rule or engaging in detrimental

conduct, at any time. Even more broadly, plaintiff seeks all documents “related to any

other employee” who violated any policy or rule or engaged in detrimental conduct at any

time. Courts often limit the geographic scope of discovery to the employing unit or work

unit, in the absence of evidence that there were hiring or firing practices and procedures

applicable to all the employing units.70 Whereas some of the previous requests are limited



69
     Hammond v. Lowe's Home Centers, Inc., 216 F.R.D. 666, 675 (D. Kan. 2003).
70
     White, 586 F. Supp. 2d at 1257.

                                              21
by time or are tailored to specific individuals, this set effectively seeks any disciplinary

information – and all employment information, it appears – for anyone in the company who

has gotten in trouble at any time, which is an extremely broad request. The requests are

overly broad. Plaintiff has not shown a “more particularized need for, and the likely

relevance of, broader information.”71 Accordingly, the court agrees with defendants that

the requests are overly broad and sustains defendants’ objections.

Category E: Facts Supporting Affirmative Defenses (Interrogatory Nos. 22 & 23;
Document Request Nos. 47 & 48)

         Plaintiff requests “all material facts” supporting two paragraphs in defendants’

affirmative defenses, as well as documents supporting those allegations. Defendants do

not object to the substance but assert they have the ability to update their responses as

discovery proceeds and will do so when appropriate.72

         The court finds plaintiff’s contention interrogatories are reasonable and proportional

to the needs of the case. Although courts generally find interrogatories seeking a narrative

account of a party’s case objectionable, interrogatories may properly ask for the principal

or material facts supporting an allegation or defense.73 Interrogatories, even those that ask




71
  Collins v. Wal-Mart Stores, Inc., No. 06-2466CMDJW, 2008 WL 1924935, at *3 (D.
Kan. Apr. 30, 2008).
72
     ECF No. 59 at 16.
73
  Brown v. Panhandle E. Pipeline Co. L.P., No. 16-CV-2428-JAR-TJJ, 2018 WL 263238,
at *5 (D. Kan. Jan. 2, 2018); Heartland Surgical Specialty Hosp., LLC v. Midwest Div.,
Inc., No. 05-2164-MLB-DWB, 2007 WL 2192860, at *2 (D. Kan. July 25, 2007); Allianz
Ins. Co. v. Surface Specialties, Inc., No. 03–2470–CM–DJW, 2005 WL 44534, at *8 (D.
Kan. Jan. 7, 2005).

                                               22
for “each and every” fact, are not unduly burdensome or overly broad if they are narrow in

scope and do not seek every conceivable detail and fact concerning the entire case.74 The

court therefore grants plaintiff’s motion as to Interrogatory Nos. 22 and 23. As to the

corresponding Document Requests No. 47 and 48, defendants state the parties have reached

a document-production schedule that may result in additional responsive documents.

Defendants are directed to produce additional responsive documents to these requests.

Sanctions

        Pursuant to Federal Rule of Civil Procedure 37(a)(4)(C), when a court grants in part

and denies in part a motion to compel, the court may “apportion the reasonable expenses

incurred in relation to the motion among the parties and persons in a just manner.” Here,

the court finds it appropriate and just for the parties to bear their own expenses and fees

incurred in connection with the instant motion to compel.

           IT IS THEREFORE ORDERED that plaintiff’s motion is granted in part and denied

in part:

     • Granted as to Interrogatory Nos. 1, 3, 6, 10, 14, 18, and 22-24.

     • Granted as to Document Request Nos. 5, 10, 13-15, 24, 47, 48, and 72-74.

     • Granted in part as to Document Request Nos. 11, 12, 16-19, 59, and 60.

     • Denied as to Document Request Nos. 45, 46, 50, 51, 57, 58, 64, and 75.



74
  Heartland Surgical Specialty Hosp., LLC, 2007 WL 2192860, at *2 (citing Cardenas v.
Dorel Juvenile Group, Inc., 231 F.R.D. 616, 619 (D. Kan. 2005) (finding an interrogatory
asking for each and every element of a product’s design the plaintiffs contended was
defective, asking the plaintiffs to identify how it was defective, and asking the manner in
which their injuries were caused by each alleged defect to be sufficiently narrow)).

                                             23
   • Document Request Nos. 41-44, 62, and 63 are resolved.

       By March 27, 2020, defendants shall supplement their discovery responses

accordingly. The parties are also directed to update the privilege log and confer as a result

of this order and in coordination with their agreed document-production schedule.

       IT IS SO ORDERED.

       Dated March 6, 2020, at Kansas City, Kansas.

                                          s/ James P. O’Hara
                                          James P. O’Hara
                                          U.S. Magistrate Judge




                                             24
